ALLOWABILITY NOTICE
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 27 November 2020 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Allowable Subject Matter
Claims 22-40 are allowed.
The following is an examiner’s statement of reasons for allowance:
The Prior Art fails to disclose, teach, or suggest all of the limitations of the claimed invention. The Prior Art discloses systems where smart television/user devices may communicate with servers that may convey streaming video captured by various webcams in real-time. The Prior Art discloses that such distribution systems may maintain information regarding the various webcam sources that are accessed to selectively distribute the streaming video to a requesting user device. The Prior Art also discloses and teaches where such systems include user/viewer authentication/authorization systems, and utilize encoded/hashed identifiers to authenticate communication sessions. However, the Prior Art fails to provide sufficient suggestion or motivation to provide a system with the specific ordered combination of .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM J KIM whose telephone number is (571)272-2767. The examiner can normally be reached 9am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM J KIM/Primary Examiner, Art Unit 2421